            Case 2:19-cr-00010-RSM Document 78 Filed 01/21/21 Page 1 of 2



1                                                             The Honorable Ricardo S. Martinez

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
     UNITED STATES OF AMERICA,
11                                                   No. 2:19-cr-00010-RSM
                        Plaintiff,
12                                                   NOTICE OF CHANGE OF ADDRESS
             v.
13
     HUAWEI DEVICE CO., LTD., and
14   HUAWEI DEVICE USA, INC.,

15                      Defendants.

16

17    TO:           THE CLERK OF THE COURT
      AND TO:       ALL PARTIES AND/OR COUNSEL OF RECORD
18

19

20           PLEASE BE ADVISED the address of Yarmuth LLP has changed. The new

21    address is:
                                           YARMUTH LLP
22                                   501 East Pine Street, Suite 201
                                          Seattle, WA 98122
23                                       Phone: 206.516.3800
                                          Fax: 206.516.3888
24

25           Please update your records to reflect this change of address. All other contact

26    information remains unchanged.


     NOTICE OF CHANGE OF ADDRESS
     No. 2:19-cr-00010-RSM – Page 1
                                                                         501 East Pine Street, Suite 201
                                                                         Seattle, Wash ington 98122
                                                                         phone 206.516.3800 fax 206.516.3888
                  Case 2:19-cr-00010-RSM Document 78 Filed 01/21/21 Page 2 of 2



1
                    Dated: January 21, 2021.     YARMUTH LLP
2
                                                 By: s/ Robert Westinghouse
3                                                Robert Westinghouse, WSBA No. 6484
                                                 501 East Pine Street, Suite 201
4                                                Seattle, WA 98122
                                                 Phone: 206.516.3800
5                                                Email:rwestinghouse@yarmuth.com
6                                                Attorneys for Defendants Huawei Device
                                                 Co., Ltd. and Huawei Device USA, Inc.
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       NOTICE OF CHANGE OF ADDRESS
       No. 2:19-cr-00010-RSM – Page 2
                                                                   501 East Pine Street, Suite 201
                                                                   Seattle, Wash ington 98122
                                                                   phone 206.516.3800 fax 206.516.3888
     1042.01 va212504 1/21/21
